Dismissed and Opinion Filed April 14, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-01356-CV

                    IN THE INTEREST OF Z.A.J., A CHILD

                On Appeal from the 254th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-15-05179

                         MEMORANDUM OPINION
                  Before Justices Bridges, Pedersen, III, and Evans
                          Opinion by Justice Pedersen, III
      Appellant’s brief in this case is overdue. By postcard dated February 7, 2020,

we notified appellant the time for filing appellant’s brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file a brief and an extension motion would result in the

dismissal of this appeal without further notice. To date, appellant has not filed a

brief, filed an extension motion, or otherwise corresponded with the Court regarding

the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Bill Pedersen, III//
                                           BILL PEDERSEN, III
                                           JUSTICE



191356f.p05




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF Z.A.J., A                 On Appeal from the 254th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-15-05179.
No. 05-19-01356-CV                           Opinion delivered by Justice
                                             Pedersen, III. Justices Bridges and
                                             Evans participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered this 14th day of April, 2020.




                                       –3–